DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8, 10-12, 15-17 are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Midya et al. (hereinafter, Midya) (US 6,141,541 A).
Regarding claim 1, Midya (Fig. 1) discloses a power amplifier system comprising: a supply modulator circuit (e.g. envelope tracking circuit 110 which being used to supply voltage to the amplifier 106) having a reference voltage input (e.g. reference signal), a valley level input (output of Detector 118), and a supply output (a terminal being connected to the amplifier 106) to output a supply voltage; a power amplifier circuit (e.g. amplifier 106) coupled with the supply output of the supply modulator circuit to receive the supply voltage, and having a signal input and a signal 
Regarding claim 2, wherein the valley detector circuit (see element 118) directly detects the valley level of the amplitude envelope of the signal output of the power amplifier circuit.
Regarding claim 8, wherein the power amplifier circuit is a differential-output power amplifier circuit, such that the signal output is one of a differential pair of signal outputs (which considered as intended use).
Regarding claim 10, wherein the power amplifier 2 circuit is a polar power amplifier circuit (which considered as intended use).
Regarding claim 11 & 15 are rejected in the same manner as discussed above in claim 1.
Regarding claim 12, wherein the means for regulating 2 further comprise: 3 means for detecting the valley level of the output signal (see claim 2 discussion).
Regarding claim 16, wherein the regulating comprises comparing the 2 valley level with a fixed reference voltage level (see reference signal), such that the supply voltage is generated as a 3 function of the comparing.
Regarding claim 17, wherein the detecting comprises directly 2 detecting the valley level of the amplitude envelope of the signal output of the power amplifier 3 circuit (see envelope detector 118).

Allowable Subject Matter

Claims 3-7, 9, 13-14 & 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 calls for among others, wherein the valley detector circuit comprises: a supply input corresponding to a supply level of the supply voltage; and a peak detection circuit to detect a peak level of the signal output and a high frequency AC amplitude level of the power amplifier circuit, wherein the valley detector circuit generates the detection output according to a difference between the peak level and the high frequency AC amplitude level.
Claim 4 calls for among others, further comprising: a gating circuit coupled with the valley detector circuit and having a gated detection output generated, such that: the gated detection output corresponds to the detection output when the supply voltage is 
Claims 5-7 call for among others, further comprising: a pushdown detector circuit to detect whether the valley level is pushed below a predetermined minimum valley level; and a limiter circuit coupled with the pushdown detector circuit and the power amplifier circuit to limit the gain applied to the signal input in response to the pushdown detector circuit detecting that the valley level is pushed below the predetermined minimum valley level.
Claim 9 calls for among others, wherein the detection input of the valley detector circuit comprises: a first detection input coupled with a first of the differential pair of signal outputs; and a second detection input coupled with a second of the differential pair of signal outputs, wherein the detection output is generated as a function of the first and second detection inputs.
Claim 13 calls for among others, wherein the means for regulating further comprise: means for gating the means for regulating, such that the supply voltage dynamically tracks the amplitude envelope of the output signal only when the supply voltage is above a predetermined minimum supply voltage level.
Claim 14 calls for among others, wherein the means for amplifying further comprise: means for limiting the gain applied to the input signal in response to detecting that the valley level is pushed below a predetermined minimum valley level.
Claim 18 calls for among others, wherein the detecting comprises: detecting a peak level and a high frequency AC amplitude level of the output signal; and detecting 
Claim 19 calls for among others, further comprising: gating the regulating, such that the supply voltage dynamically tracks the amplitude envelope of the output signal only when the supply voltage is above a predetermined minimum supply voltage level.
Claim 20 calls for among others, further comprising: detecting the valley level is pushed below a predetermined minimum valley level; and limiting the gain applied to the input signal in response to detecting that the valley level is pushed below the predetermined minimum valley level.

Response to Arguments

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941.  The examiner can normally be reached on Mon-Fri 8:00 AM-5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843